Abatement Order filed November 5, 2013




                                In The

                 Fourteenth Court of Appeals
                             ____________

                          NO. 14-13-00483-CV
                             ____________

     GOLDKING ONSHORE OPERATING, LLC AND GOLDKING
                  HOLDINGS, LLC, Appellants
                                   v.

LEONARD C. TALLERINE, JR., GOLDKING ENERGY CORPORATION,
     GOLDKING ENERGY PARTNERS I, LP, GOLDKING ENERGY
    PARTNERS II, LLC, GOLDKING CAPITAL MANAGEMENT, LLC,
     RETA WELLWOOD D/B/A VERMILLION CONTRACTING CO.,
          DENNA RAMSEY AND PAUL CULOTTA, Appellees


                 On Appeal from the 61st District Court
                         Harris County, Texas
                   Trial Court Cause No. 2013-08724

                        ABATEMENT ORDER
         Notice was filed on October 31, 2013, that appellants, Goldking Holdings,
LLC, and Goldking Onshore Operating, LLC, are in bankruptcy.1 Tex. R. App. P.
8.1. According to the notice, on October 30, 2013, appellants petitioned for
voluntary bankruptcy protection in the United States Bankruptcy Court for the
District of Delaware under case number 13-12820-BLS. A bankruptcy suspends
the appeal from the date when the bankruptcy petition is filed until the appellate
court reinstates the appeal in accordance with federal law. Tex. R. App. P. 8.2.
Accordingly, we ORDER the appeal abated.

         When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

         For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                        PER CURIAM




1
    Goldking Resources, LLC also filed bankruptcy.